Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
	a) in claim 1, line 10, it is suggested that the comma (,) after “selected from” be deleted
	b)  in claim 8, line 1,  it is suggested that “detergent” be added after “dishwashing to be consistent with the rest of the claims.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 8 and independent claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8, line 10, the phrase “monosaccharides, disaccharides,” lacks support with respect to claim 1 to which this claim is dependent upon.
	Independent claim 9 is indefinite because this claim recites a method of film inhibition in phosphate-free and phosphonate-free automatic dishwashing detergent formulations, however, the only step that is recited, i.e.,  “using a phosphate-free and phosphonate-free automatic dishwashing detergent formulation...” in lines 4-5 does not particularly point out how the formulation is being used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Türk et al. (WO 2015/197378), hereinafter “Türk.” Please note that the English equivalent, US 2017/0145352, will be used for citation purposes.
	Regarding claims 1-2 and 8, Türk teaches dishwashing detergent formulation which includes (A) at least one compound selected from aminocarboxylates, (B) at least one graft copolymer composed of (a) at least one graft base selected from monosaccharides, disaccharides, oligosaccharides and polysaccharides, and side chains obtainable by grafting on of (b) at least one ethylenically unsaturated mono- or dicarboxylic acid and (c) at least one 
ethylenically unsaturated N-containing monomer with a permanent cationic charge, and (C) at least one inorganic peroxide compound selected from sodium peroxodisulfate, sodium perborate and sodium percarbonate (see abstract), wherein the formulation comprises in total in the range from 1 to 50% by weight of aminocarboxylate (A), and from 0.1 to 4% by weight of graft copolymer (B) (see paragraphs [0075] and [0076]), and wherein the formulation is free from phosphates and polyphosphates (see claim 2).  Türk also teaches that the formulation can comprise one or more further ingredients (D), for example, one or more surfactants, one or more enzymes, one or more enzyme stabilizers, one or more builders, in particular, phosphate-free builders, one or more cobuilders, and one or more bleach activators, among others (see paragraphs [0079] and [0081]). The formulation can comprise in the range from 3 to 20% of surfactant (see paragraph [0120], and an example of the surfactant is in particular nonionic surfactant (see paragraph [0082]). The formulation can comprise up to 5% by weight of enzyme (see paragraph [0122]). The formulation can also comprise from 5 to 40% by weight of further builders in particular sodium citrate (see paragraph [0129]). Preferably, formulations comprise one or more polymeric builders (D)  (see paragraph [0130]) in the range from 2 to 15% by weight (see paragraph [0140]), in particular, polycarboxylates and polyaspartic acid (see paragraphs [0126] and [0130]). The weight ratio of polymeric builders (D) like polyaspartic acid to graft copolymer (B) is preferably 30:1 to 3:1 (see paragraph [0141]). Türk also teaches in one embodiment that the formulation can comprise one or more cobuilders like phosphonates (see paragraphs [0142]-[0143]). In Table 1, Formulation F.8.1, Türk teaches a phosphate-free formulation which comprises 10 wt% MGDA-Na, 35 wt% citric acid as trisodium salt dihydrate (a builder), 1 wt% Graft Copolymer B.1 (copolymers used: maltodextrin, acrylic acid and 3-trimethylammonium propylmethacrylamide chloride  (MAPTAC), see paragraphs [0188]-[0199]), 9 wt% polyacrylic acid (polymeric builder), 10.2 wt% sodium percarbonate, 5 wt% total nonionic surfactants, 2.5 wt% protease enzyme, 1 wt% amylase enzyme, 2 wt% sodium silicate (also a builder), 4 wt% TAED, 19.5 wt% sodium carbonate (alkali carrier) and 0.8 wt% HEDP (1-hydroxyethane-1,1-diphosphonate disodium salt) (see Table 1, page 11), wherein the weight ratio of the polymeric builder to the graft copolymer is 9:1 (which reads on the weight ratio recited in claims 1, 2 and 8.  Türk, however, fails to specifically disclose a dishwashing detergent formulation like Formulation F.8.1 wherein the polymeric builder is polyaspartic acid and the formulation is phosphonate-free as recited in claims 1 and 8.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polyacrylic acid in Formulation F.8.1 with polyacrylic acid because the substitution of art recognized equivalents as shown by Türk in paragraph [0130] is within the level of ordinary skill in the art. In addition, the substitution of one polymeric builder for another is likely to be obvious when it does no more than yield predictable results. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to not have included the HEDP in the formulation because this is not a required ingredient, rather, only optional ingredient of the formulation as disclosed in paragraphs [0142]-[0143].  
	Regarding claims 3-4, inasmuch as Türk already teaches polyaspartic acid as discussed above, Türk need not teach the modified polyaspartic acid, i.e., polycondensation of components (i) and (ii) of claims 3 and 4 since these components are not claimed as being present in the composition, rather, these components are cited in the alternative as recited in claim 1, lines 4-8.
	Regarding claims 5-6, Türk teaches some examples of the at least one ethylenically unsaturated N-containing monomer, like methacrylamido-propyltrimethylammonium chloride having the formula below:
		     
                                          
    PNG
    media_image1.png
    89
    196
    media_image1.png
    Greyscale

and  2-(trimethylamino)ethyl(meth)acrylatochloride and 3-(trimethylamino)propyl-(meth)acrylatochloride as shown below:                                                           
                                       
    PNG
    media_image2.png
    119
    220
    media_image2.png
    Greyscale

(see paragraphs [0055]-[0056]).
	Regarding claim 7, Türk teaches that the aminocarboxylate  (A) comprises at least one 
compound selected from methylglycine diacetate (MGDA) and glutamic acid diacetate (GLDA), and salts thereof.  
	Regarding claim 9, Türk teaches the features as discussed above. In addition, Türk  teaches that the formulations are very readily suitable as or for producing dishwashing detergents, in particular for machine dishwashing (automatic dishwashing or for short ADW),   in particular phosphate-free dishwashing detergents, have a very good deposit inhibition, i.e., film inhibition, particularly on ware made of glass during dishwashing (see paragraphs [0159] and [0256], and Table 2).  Türk, however, fails to specifically disclose polyaspartic acid as the polymeric builder and  a phosphonate-free formulation. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polyacrylic acid in Formulation F.8.1 with polyacrylic acid because the substitution of art recognized equivalents as shown by Türk in paragraph [0130] is within the level of ordinary skill in the art. In addition, the substitution of one polymeric builder for another is likely to be obvious when it does no more than yield predictable results. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to not have included the HEDP in the formulation because this is not a required ingredient, rather, only optional ingredient of the formulation as disclosed in paragraphs [0142]-[0143].  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                            /LORNA M DOUYON/                                                                            Primary Examiner, Art Unit 1761